DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 02/09/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. What is meant by “A side” and “B side?” There is an indication in the claim that the polyurethane adhesive is two-sided. Also, the Applicant recites “low-VOC.” The term “low” is relative and must be quantified unless it is a term of art.


Allowable Subject Matter/Reasons for Allowance
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-12 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Lu et al., US 2018/0010024 A1 (hereinafter “Lu”) & Rogers et al., U.S. Patent No. 3,102,825 (hereinafter “Rogers”). The present invention differs from Lu and Rogers in that the present invention requires a “B side” comprising (i) from about 5 wt. % to about 20 wt. % non-polyester polyol; (ii) from about 80 wt. % to about 95 wt. % aliphatic polyester polyol having a hydroxyl number within the range of 150 to 300 mg KOH/g and an average hydroxyl functionality of about 1.8 to 2.2; and (iii) less than 1 wt. % catalysts, based on the weight of the B-side components.  

3.	As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Lu & Rogers to render the present invention anticipated or obvious to one of ordinary skill in the art.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert D. Harlan whose telephone number is (571) 272-1102.  The examiner can normally be reached on Mon-Fri, 10 AM - 8 PM.

6.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh